 Case: 1:19-cr-00864 Document #: 84 Filed: 01/24/20 Page 1 of 1 PageID #:1438

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:19−cr−00864
                                                         Honorable Thomas M. Durkin
Ashik Desai, et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, January 24, 2020:


       MINUTE entry before the Honorable Thomas M. Durkin:Government's sealed
motion [83] is granted as to Rishi Shah, Shradha Agarwal, Brad Purdy, and Ashik Desai.
Mailed notice (srn, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
